EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Honaker on 5/5/2021.

The application has been amended as follows: 

	Claim 1, line 22: “said partition” has been changed to --said displaceable partition--.

	Claim 1, line 23: “said partition” has been changed to --said displaceable partition--.

	Claim 1, line 26: “said partition to bias said partition” has been changed to --said displaceable partition to bias said displaceable partition--.

	Claim 1, line 30: “the displaceable partition” has been changed to --said displaceable partition--.



	Claim 2, line 2: “said partition” has been changed to --said displaceable partition--.

	Claim 3, line 2: “said partition” has been changed to --said displaceable partition--.

	Claim 3, line 3: “said partition” has been changed to --said displaceable partition--.

	Claim 4, line 2: “said partition” has been changed to --said displaceable partition--.

	Claim 4, line 4: “said partition” has been changed to --said displaceable partition--.

	Claim 13, line 2: “the partition” has been changed to --said displaceable partition--.

	Claim 14, line 2: “the displaceable partition” has been changed to --said displaceable partition--.

	Claim 15, lines 1-2: “the displaceable partition” has been changed to --said displaceable partition--.

	Claim 15, line 3: “the displaceable partition” has been changed to --said displaceable partition--.

	Claim 15, line 5: “the displaceable partition” has been changed to --said displaceable partition--.

	Claim 16, line 2: “the displaceable partition” has been changed to --said displaceable partition--.

	Claim 16, lines 2: “the partition” has been changed to --said displaceable partition--.

Allowable Subject Matter
2.	Claims 1-4, 6-10, 12-16 are allowed.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657